Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed January 25, 2021. Claims 1-16, 18 and 19 are still pending in the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 

Claims 1, 16, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more.   

Analysis
(1) Claim 1 is directed to machine performing a process.
(2a) Claims 1 is directed to a non-transitory computer readable medium including a computer program comprising a program operations, which when run in a computer carry out method operations on a customer’s user equipment comprising: generating and sending out a request message to a landing page of a mobile communication service provider to obtain Internet access for the customer, wherein the request message includes one or more of the information items comprising customer telephone number, customer contract information, data access conditions identifying the amount of covered data or time span in which data loading at the expense of the service provider is covered and the speed at which data loading is covered; and 
receiving a confirmation message from the mobile communication service provider indicating recording of an intermediate change of a mobile communication contract to inform the customer that costs for loading Internet data on the customer's user equipment are temporarily charged to the service provider instead of the customer.
The process is to providing contract information and receives a confirmation informing a change of a contract information and, therefore, is a fundamental economic practice which is identified as organizing human activity by courts. 
The claims includes additional elements including a non-transitory computer readable medium including a computer program comprising a program operations, which when run in a computer carry out method operations on a customer’s user equipment, 

Therefore, the claims are not eligible are rejected under 35 USC 101.
Further, dependent claims 16, 18 and 19 do not appear to provide further limitations that amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2016/0126995).
Regarding claim 1, Li teaches a non-transitory computer readable medium including a computer program comprising program operations, which when run in a computer carry out method operations on a customer's user equipment (UE 116 includes main processor 340 connected to memory 360 containing US 361 and applications 362 – FIG. 3. Par [0033], [0037]) comprising: 
generating and sending out a request message to a landing page of a mobile communication service provider to obtain Internet access for the customer wherein the request message includes one or more of the information items comprising customer telephone number, customer contract information, data access conditions identifying the amount of covered data or time span in which data loading at the expense of the service provider is covered and the speed at which data loading is covered (An entrance notification message 604 is transmitted from the mobile device 116 to the carrier network 420 through the OTA link 430. The entrance notification message 604 is configured to inform the carrier network 420 that the mobile device 116 has entered the vehicle 440b and a twinning operation is desired – par [0067]. Twinning operation include data functions such as infotainment. Infotainment content is received via the internet – par [0045]. Information provided by mobile device 116 used to transfer service plan from primary SIM to buddy SIM corresponds to “customer contract information”); and 
receiving a confirmation message from the mobile communication service provider indicating recording of an intermediate change of a mobile communication contract to inform the customer that the costs for loading Internet data on the customer’s user equipment are temporarily charged to the service provider instead of the customer (the carrier network 420 temporarily transfers the service plan associated with the primary SIM to the buddy SIM while the mobile device 116 is disposed within the vehicle 440b – par [0071]. The carrier network 420 transmits an assignment message 610a to the IVI 411 and an assignment message 610b to the mobile device 116 – par [0072]. The message assignment is understood to be recorded by the carrier network because after the user has left the vehicle, the carrier cancels the temporary transfer of the service plan – par [0077]. Feature message to “inform the customer that the costs for loading Internet data on the customer’s user equipment are temporarily charged to the service provider instead of the customer” is non-functional descriptive material as it does not See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)).
Regarding claim 18,  Li in view of Yan teaches claim 1, and further teaches performing position tracking of the customer's user equipment (par [0047]).
Regarding claim 19,  Li in view of Yan teaches claim 1, and further teaches wherein the customer's user equipment comprises one of a smart phone, a tablet computer or notebook, or a laptop computer (par [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li and further in view of Benco et al. (US 2005/0020243, hereinafter Benco).
Regarding claim 16,  Li in view of Yan teaches claim 1 but fails to teach wherein ahead of sending out the request message a query is presented for user acceptance of the intermediate change of the mobile communication contract.
Benco teaches wherein ahead of sending out the request message a query is presented for user acceptance of the intermediate change of the mobile communication contract (The user may request to create the temporary service plan, for example, by selectively speaking a predetermined word or by pressing a predetermined key – par [0027] the wireless network determines if the user has requested to create the temporary service plan – par [0027]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Benco in Li to save time and inconvenience for user.

Allowable Subject Matter
Claims 2-15 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16, 18 and 19 are not persuasive. However, the claims have been found to be directed to a judicial exception of an abstract idea without significantly more an abstract idea and therefore to is rejected under 35 USC § 101. Therefore, finality has been withdrawn.
Further, upon reviewing  the claim features, it is determined that Li anticipates claim 1, 18 and 19 (see rejection above). New ground of rejection has been introduced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/QUOC THAI N VU/Primary Examiner, Art Unit 2642